Case 1:19-cv-00316-JMS-KJM Document 70 Filed 07/31/20 Page 1 of 12          PageID #: 609




                    IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF HAWAII

   RONALD VIERNES,                              Civ. No. 19-00316 JMS-KJM
   and all others similarly situated,
                                                ORDER DENYING DEFENDANT
                       Plaintiff,               DNF ASSOCIATES, LLC’S
                                                MOTION FOR SUMMARY
         vs.                                    JUDGMENT, ECF NO. 48

   DNF ASSOCIATES, LLC,

                       Defendant.


    ORDER DENYING DEFENDANT DNF ASSOCIATES, LLC’S MOTION
             FOR SUMMARY JUDGMENT, ECF NO. 48

                                    I. INTRODUCTION

               Before the court is Defendant DNF Associates, LLC’s (“Defendant”

  or “DNF”) Motion for Summary Judgment. ECF No. 48. For the following

  reasons, the court DENIES Defendant’s Motion.

                                    II. BACKGROUND

               Plaintiff Ronald Viernes (“Plaintiff” or “Viernes”) brought this class

  action against DNF, alleging that DNF unlawfully collected debts in violation of

  the Fair Debt Collection Practices Act, 15 U.S.C. §§ 1692 et seq. (“FDCPA”), and

  Hawaii Revised Statutes (“HRS”) § 480-2 for failure to register as a collection

  agency with the State of Hawaii. Specifically, Plaintiff alleges that DNF violated
Case 1:19-cv-00316-JMS-KJM Document 70 Filed 07/31/20 Page 2 of 12           PageID #: 610




  both the FDCPA and HRS § 480-2 when it filed a complaint against Plaintiff

  seeking to collect a debt which DNF had purchased from Kay Jewelers. ECF No.

  1 at PageID #4, 7-8. On May 28, 2020, DNF filed the instant Motion, seeking

  summary judgment as to both claims. ECF No. 48. On July 15, 2020, Plaintiff

  filed his Opposition. ECF No. 64. On July 20, 2020, DNF filed its Reply. ECF

  No. 67. The court finds this matter suitable for disposition without a hearing

  pursuant to Local Rule 7.1(c).

                           III. STANDARD OF REVIEW

               Summary judgment is proper where there is no genuine issue of

  material fact and the moving party is entitled to judgment as a matter of law. Fed.

  R. Civ. P. 56(a). Federal Rule of Civil Procedure (“FRCP”) 56(a) mandates

  summary judgment “against a party who fails to make a showing sufficient to

  establish the existence of an element essential to that party's case, and on which

  that party will bear the burden of proof at trial.” Celotex Corp. v. Catrett, 477 U.S.

  317, 322 (1986); see also Broussard v. Univ. of Cal. at Berkeley, 192 F.3d 1252,

  1258 (9th Cir. 1999).

               “A party seeking summary judgment bears the initial burden of

  informing the court of the basis for its motion and of identifying those portions of

  the pleadings and discovery responses that demonstrate the absence of a genuine


                                            2
Case 1:19-cv-00316-JMS-KJM Document 70 Filed 07/31/20 Page 3 of 12           PageID #: 611




  issue of material fact.” Soremekun v. Thrifty Payless, Inc., 509 F.3d 978, 984 (9th

  Cir. 2007) (citing Celotex, 477 U.S. at 323). “When the moving party has carried

  its burden under Rule 56[(a)], its opponent must do more than simply show that

  there is some metaphysical doubt as to the material facts [and] come forward with

  specific facts showing that there is a genuine issue for trial.” Matsushita Elec.

  Indus. Co. v. Zenith Radio, 475 U.S. 574, 586-87 (1986) (citation and internal

  quotation signals omitted); see also Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

  247-48 (1986) (stating that a party cannot “rest upon the mere allegations or

  denials of his pleading” in opposing summary judgment).

               “An issue is ‘genuine’ only if there is a sufficient evidentiary basis on

  which a reasonable fact finder could find for the nonmoving party, and a dispute is

  ‘material’ only if it could affect the outcome of the suit under the governing law.”

  In re Barboza, 545 F.3d 702, 707 (9th Cir. 2008) (citing Anderson, 477 U.S. at

  248). When considering the evidence on a motion for summary judgment, the

  court must draw all reasonable inferences on behalf of the nonmoving party.

  Matsushita Elec. Indus. Co., 475 U.S. at 587; see also Posey v. Lake Pend Oreille

  Sch. Dist. No. 84, 546 F.3d 1121, 1126 (9th Cir. 2008) (stating that “the evidence

  of [the nonmovant] is to be believed, and all justifiable inferences are to be drawn

  in his favor” (citations omitted)).


                                            3
Case 1:19-cv-00316-JMS-KJM Document 70 Filed 07/31/20 Page 4 of 12           PageID #: 612




                                   IV. DISCUSSION

               Plaintiff alleges that DNF is in violation of the FDCPA and HRS

  § 480-2 because DNF brought suit against Plaintiff to recover an alleged debt but

  was not registered with the Hawaii Department of Commerce and Consumer

  Affairs (“the DCCA”) as a “collection agency” pursuant to HRS § 443B-3. See

  Pl.’s Opp’n, ECF No. 64 at PageID #431 (“Defendant violated the FDCPA when it

  sued Plaintiff to recover an alleged debt despite not being registered with the

  DCCA as a collection agency.”); see also ECF No. 1.

  A.    FDCPA

               Under 15 U.S.C. § 1692e of the FDCPA, “[a] debt collector may not

  use any false, deceptive, or misleading representation or means in connection of

  any debt.” And “a complaint served directly on a consumer to facilitate debt-

  collection efforts is a communication subject to the requirements of §[] 1692e.”

  Donohue v. Quick Collect, Inc., 592 F.3d 1027, 1031-32 (9th Cir. 2010).

               DNF does not dispute that a collection complaint was filed on its

  behalf, that Plaintiff is a “consumer,” or that DNF is a “debt collector” for

  purposes of the FDCPA. Rather, DNF argues it did not communicate with Plaintiff

  in connection with the collection of a debt because the collection complaint was




                                            4
Case 1:19-cv-00316-JMS-KJM Document 70 Filed 07/31/20 Page 5 of 12           PageID #: 613




  filed by its lawyers, Mandrich Law, and not by DNF or any of its employees. ECF

  No. 48-1 at PageID #229-30. The court disagrees.

               First, DNF cites to no authority (nor can it) for such proposition. At

  most, DNF cites to two cases—both of which are inapposite to DNF’s position.

  First, DNF cites to an out-of-circuit district court case, Hunstein v. Preferred

  Collection and Management Services, Inc., 2019 WL 5578878, at *3 (M.D. Fla.

  Oct. 29, 2019), for the proposition that a “third party who generated and sent the

  plaintiff a collection letter was not a communication in connection with the

  collection of a debt.” See ECF No. 48-1 at PageID #231. In Hunstein, the

  defendant debt collector transmitted information to a third-party mail center,

  CompuMail, to generate a collection letter to the plaintiff. 2019 WL 5578878, at

  *1. The plaintiff argued that the transmitted information to CompuMail was a

  “communication” in violation of the FDCPA. The court rejected this argument,

  noting that the plaintiff “conflate[d] the two communications.” Id. at *3. The

  information transmitted to CompuMail did not constitute a “communication” in

  violation of the FDCPA. The letter generated by CompuMail on behalf of the

  defendant, however, was a “communication” for purposes of the FDCPA. Id.

  (“The fact that the debt collection letter that CompuMail generated and sent would

  be considered a ‘communication in connection with the collection of a debt’ does


                                            5
Case 1:19-cv-00316-JMS-KJM Document 70 Filed 07/31/20 Page 6 of 12          PageID #: 614




  not make the transfer of information to CompuMail a communication in

  connection with the collection of a debt.”). Thus, and in fact, Hunstein contradicts

  DNF and supports the opposite position—that is, a collection complaint (like a

  collection letter) generated by a third party or agent (like CompuMail or Mandrich

  Law) on behalf of a debt collector is a “communication” under the FDCPA.

               In its Reply, DNF also claims Donohue v. Quick Collect, Inc., 592

  F.3d 1027 (9th Cir. 2010) and Heintz v. Jenkins, 514 U.S. 291 (1995) support the

  proposition that Mandrich Law, not DNF, should be held liable. ECF No. 66 at

  PageID #460. Donohue, however, held that a civil complaint filed by Quick

  Collect is a communication subject to § 1692e. See Donohue, 592 F.3d at 1031-

  32. Donohue held that this reasoning was consistent with Heintz—attorneys who

  “‘regularly’ engage in consumer-debt-collection activity, even when that activity

  consists of litigation” could be subject to the FDCPA. Heintz, 514 U.S. at 298; see

  also Donohue, 592 F.3d at 1032. But DNF mischaracterizes Donohue and

  Heintz—these cases do not stand for the proposition that only the attorney can be

  held liable for FDCPA violations when filing a complaint on behalf of its client.

  Rather, an attorney who “‘regularly engage[s] in consumer-debt-collection

  activity” may also be liable. Merely because Mandrich Law could also possibly be




                                           6
Case 1:19-cv-00316-JMS-KJM Document 70 Filed 07/31/20 Page 7 of 12              PageID #: 615




  liable (which the court is not determining here) does not absolve DNF from

  liability as a matter of law.

               Further, DNF’s position—that a complaint filed by its lawyers is

  allegedly a third-party filing—belies basic principal-agency principles between a

  lawyer and a client. See Comm’r of Internal Revenue v. Banks, 543 U.S. 426, 427

  (2005) (the “attorney-client relationship” “is a quintessential principal-agent

  relationship, for the client retains ultimate dominion and control over the

  underlying claim”); see also DeMott, The Lawyer as Agent, 67 Fordham L. Rev.

  301, 301 (1998) (“[T]he lawyer-client relationship is a commonsensical illustration

  of agency. A lawyer acts on behalf of the client, representing the client, with

  consequences that bind the client.”). Under DNF’s theory, any filings in courts,

  including this court, could never be attributed to the clients whom attorneys

  represent, including DNF’s own filings by its counsel here. That cannot be.

               Accordingly, DNF’s Motion for Summary Judgment as to Plaintiff’s

  FDCPA count is DENIED.

  ///

  ///

  ///

  ///


                                            7
Case 1:19-cv-00316-JMS-KJM Document 70 Filed 07/31/20 Page 8 of 12         PageID #: 616




  B.    HRS § 480-2

               DNF also argues that it did not violate HRS § 480-2 because it is not a

  “collection agency” for debt collection purposes under Hawaii law and thus was

  not required to register with the DCCA pursuant to HRS § 443B-3. See ECF No.

  48-1 at PageID #232-33. A collection agency cannot “collect or attempt to collect

  any money or any other forms of indebtedness alleged to be due and owing from

  any person who resides or does business in [Hawaii] without first registering.”

  HRS § 443B-3. And failure to register “by a collection agency shall constitute

  unfair methods of competition and unfair or deceptive acts or practices in the

  conduct of any trade or commerce for the purpose of section 480-2.” HRS § 443B-

  20.

               Hawaii law defines a “collection agency” as:

               any person, whether located within or outside this State,
               who by oneself or through others offers to undertake or
               holds oneself out as being able to undertake or does
               undertake to collect for another person, claims or money
               due on accounts or other forms of indebtedness for a
               commission, fixed fee, or a portion of the sums so
               collected.

               “Collection agency” includes:
               (1) Any person using any name other than the person’s
                     own in collecting the person’s own claims with the
                     intention of conveying, or which tends to convey
                     the impression that a third party has been
                     employed;

                                           8
Case 1:19-cv-00316-JMS-KJM Document 70 Filed 07/31/20 Page 9 of 12          PageID #: 617




               (2)   Any person who, in the conduct of the person’s
                     business for a fee, regularly repossesses any
                     merchandise or chattels for another; and
               (3)   Any person who regularly accepts the assignment
                     of claims or money due on accounts or other forms
                     of indebtedness and brings suits upon the assigned
                     claims or money due on accounts or other forms of
                     indebtedness in the person’s own name; provided
                     that any suits shall be initiated and prosecuted by
                     an attorney who shall have been appointed by the
                     assignee.

  HRS § 443B-1.

               DNF’s argument is very limited and specific—it refers to an email

  correspondence with an unnamed DCCA employee stating that DNF did not need

  to be licensed or registered as a “collection agency” based on the limited facts

  DNF posited to the DCCA employee. See ECF No. 49-2. Specifically, an

  individual purportedly on behalf of DNF wrote to the DCCA as follows:

               I am inquiring about the need for a collection agency
               license for a foreign entity that is only a debt buyer. We
               do not collect on our own debt but rather use collection
               agencies to collect on our behalf. Would we still need to
               apply for an exemption for a collection agency license.

  Id. at PageID #244. In response, the DCCA employee wrote the following:

               The Collection Agencies Program licenses collection
               agencies; we do not license passive debt buyers. Our
               interpretation of a passive debt buyer means that the debt
               buyer does not participate in the collection of the debt.
               They are not a collection agency, rather the debt buyer
               purchases the debt, then out-sources the debt to a third
               party licensed debt collector to collect the debt.

                                            9
Case 1:19-cv-00316-JMS-KJM Document 70 Filed 07/31/20 Page 10 of 12                        PageID #:
                                    618




                However, there are debt buyers/collection agencies who
                purchase the debt, then collect on the debt. If you collect
                on any debt, you need to be licensed/registered.

 Id.

                Putting aside the admissibility of such hearsay at trial,1 and putting

 aside that Plaintiff disputes the facts and assumptions DNF presented to the

 DCCA, DNF fails to refer the other half of the DCCA employee’s email, which

 states that:

                [the DCCA] will not provide legal advice nor does the
                department provide legal interpretations. Should you
                believe that you are exempt from registering with the
                State of Hawaii, then the burden of proof would be upon
                you to show that registration was not necessary in the
                event of an investigation.
 Id. Accordingly, this email from the DCCA, which itself states is “not legal

 advice” or a “legal interpretation[]” is insufficient for DNF to meet its burden at

 summary judgment to show that it was not, as a matter of law, a collection agency

 under Hawaii law. Nor, does DNF’s cited authority aid its position. DNF cites a

 Massachusetts Supreme Court case for the proposition that a “passive” debt buyer

 (which DNF purports to be) is not a debt collector subject to a license in

        1
          Plaintiff objects to the admissibility of this email, arguing it is inadmissible hearsay.
 See ECF No. 63-9. The court need not rule on the admissibility of this evidence, because, as
 noted, such evidence (even if admissible) fails to meet DNF’s burden for purposes of summary
 judgment.


                                                 10
Case 1:19-cv-00316-JMS-KJM Document 70 Filed 07/31/20 Page 11 of 12                       PageID #:
                                    619



 Massachusetts. See ECF No. 66 at PageID #454-55 (citing Dorrian v. LVNV

 Funding, LLC, 479 Mass. 264 (2018)). But Massachusetts’ state statutory

 licensing requirements have absolutely no bearing on Hawaii’s state licensing

 requirements and whether DNF would be a collection agency under Hawaii law.

 Thus, this case is wholly inapplicable. And DNF does not provide any other

 arguments or evidence in support that it was not a collection agency as a matter of

 law. 2 Accordingly, DNF fails to meet its initial burden for summary judgment

 purposes that it is not a “collection agency” and its motion for summary judgment

 as to Plaintiff’s state law claim, HRS § 480-2, is DENIED.3




        2
          DNF argues, for the first time in its Reply, that it is not a collection agency because
 there were no alleged injuries. See ECF No. 66 at PageID #453. This was not raised in DNF’s
 opening brief, and the court will not consider an argument raised in the first instance in the
 Reply. LR 7.2 (“Any argument raised for the first time in the reply shall be disregarded.”).
        3
          Although not clear, it appears DNF may also claim, separate from the DCCA email, that
 the court should grant summary judgment because DNF “does not send written communications
 to consumers, contact consumers via telephone or direct the activities of the third party debt
 collectors with whom it contracts.” Mot., ECF No. 48-1 at PageID #233. But this argument is
 untethered to the actual definition of “collection agency” in HRS § 443B-1. Specifically, a
 collection agency includes “[a]ny person who regularly accepts the assignment of claims or
 money due on accounts . . . and brings suit upon the assigned claims or money due on
 accounts . . . in the person’s own name” where the suit is initiated and prosecuted by an attorney
 appointed by the assignee. HRS § 443B-1 (subpart 3). Accordingly, it appears that DNF is a
 collection agency under Hawaii law (although the court need not and does not make such
 determination here). See also Goray v. Unifund CCR Partners, 2007 WL 4260017, at *10-11
 (D. Haw. Dec. 4, 2007) (finding that Unifund was required to register as a collection agency
 under § 443B-1 (subpart 3) because it was a buyer of debt and appointed an attorney to initiate
 and prosecute a collection action on that debt).



                                                 11
Case 1:19-cv-00316-JMS-KJM Document 70 Filed 07/31/20 Page 12 of 12               PageID #:
                                    620



                                  V. CONCLUSION

              For the foregoing reasons, the court DENIES DNF’s Motion for

 Summary Judgment, ECF No. 48.

              IT IS SO ORDERED.

              DATED: Honolulu, Hawaii, July 31, 2020.



                                              /s/ J. Michael Seabright
                                             J. Michael Seabright
                                             Chief United States District Judge




 Viernes v. DNF Assocs., LLC, 19-cv-00316 JMS-KJM, Order Denying Defendant’s Motion for
 Summary Judgment, ECF No. 48


                                           12
